WHITE, P. J.
I concur. From a reading of the testimony adduced at the trial I am convinced that reasonable inferences to be drawn therefrom were sufficient to warrant the triers of fact in concluding that appellant Gonzales knowingly aided and abetted in the commission of the. crimes charged (Pen. Code, §31).
As to the instruction which it is claimed was prejudicially erroneous, I am satisfied that the information sufficiently informed appellant that she was charged in Count II with a violation of section 209 of the Penal Code, and that the instruction, given as it was in the language of the code' section just cited, did not tend to either mislead or confuse the jury.
Furthermore, from an examination of the entire cause, including the evidence, I am of the opinion that the error, if any, complained of has not resulted in a miscarriage of justice (Cal. Const., Art. VI, §4%).